— Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Nassau County (Ain, J.), imposed March 5,1990.
Ordered that the appeal is dismissed.
Inasmuch as the defendant, in the course of his plea bargain, knowingly and voluntarily waived any right to appeal based upon the alleged excessiveness of his sentence, the instant appeal is dismissed (see, People v Moissett, 76 NY2d 909; People v Seaberg, 74 NY2d 1). Mangano, P. J., Kunzeman, Lawrence, Miller and O’Brien, JJ., concur.